     Case 1:15-cv-05871-KPF Document 189-1 Filed 01/25/21 Page 1 of 2




EXHIBIT A:
[1/20/21 EMAIL EXCHANGE W S. ROQUE]


"Silence becomes cowardice when occasion demands
speaking out the whole truth and acting accordingly."
Inbox




Grace <gorgeous212@gmail.com> Wed, Jan 20, 2:15 PM (5 days ago)
to Susan, Lauren

Dear Ms. Roque and Ms Angelo:

Before I write the court to alert them that I haven't received follow-up discovery from your office post Hon.
Judge Polk Failla's 11/30/20 order to immediately unhand all materials to me, I thought I would give you
the benefit of the doubt and double-check with you to make sure you haven't sent something to me via snail
mail that I haven't received yet?

Also there is nary a response from your office to Hon. Judge Polk-Failla's order that was due filed on
January 11, 2021 to my demands for explanation as to why I have been given discovery materials that have
been forged, withheld for nine years and partially destroyed.

Please don't force me to write Hon. Judge Polk-Failla and ask her to hold you in contempt. It is time for
your office to adjust its posture towards me and to steward an honest closure of these proceedings.

Kelly Price




Roque, Susan Wed, Jan 20, 8:19 PM (5 days ago)
to Lauren, Laura, me



Dear Ms. Price,




DANY has no materials responsive to the court’s comment in the order of November 30, 2020. (15-cv-05871 -
DE#179, page 6).
     Case 1:15-cv-05871-KPF Document 189-1 Filed 01/25/21 Page 2 of 2



For your reference, I have attached the letter sent to your former attorneys on October 30, 2019 indicating that
DANY has complied with disclosure.




Sincerely,




Susan C. Roque

Assistant District Attorney

Senior Supervising Attorney

Special Litigation Bureau

New York County District Attorney’s Office

One Hogan Place

New York, New York 10013

(212) 335-4370 bureau

(646) 620-4389 mobile

(212) 335-9209 direct dial

(212) 335-4390 facsimile

ROQUES@DANY.NYC.GOV




This email communication and any files transmitted with it contain privileged and confidential information
from the New York County District Attorney's Office and are intended solely for the use of the individuals
or entity to whom it has been addressed. If you are not the intended recipient, you are hereby notified that
any dissemination or copying of this email is strictly prohibited. If you have received this email in error,
please delete it and notify the sender by return email.
Attachments area
